DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted January 27, 2022, has been received. The amendment of claim 13 is acknowledged.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the present application relates in general to a liquid ejection apparatus having a piezoelectric actuator having a common electrode, an individual electrode, a first and second piezoelectric bodies, a first through third conductive patterning.
The cited art, U.S. Patent Pub. 2009/0085984 (“Kojima”) discloses a liquid ejection apparatus having a piezoelectric actuator having a common electrode, an individual electrode, a first and second piezoelectric bodies, a first through third conductive patterning. However, the cited art does not appear to explicitly disclose or suggest the third conductive pattern does not electrically connect to the common electrode, and electrically connects to the individual electrode, the first conductive pattern is disposed at one side of the second conductive pattern in a perpendicular direction that is perpendicular to the thickness direction, the third conductive pattern is disposed at another side of the second conductive pattern in the perpendicular direction, and the second conductive pattern is disposed between the first conductive pattern and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ERICA S LIN/Primary Examiner, Art Unit 2853